Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 06/10/2022 has been entered. Claims 1, 5, 10, 14 and 16 have been amended.  Claims 7, 13, 15 and 19-20 have been cancelled. Claims 21-25 have been added. Claims 1-6, 8-12, 14, 16-18 and 21-25 are pending in this application.

Response to Argument
Applicant's arguments for the amendment filed on 06/10/2022 with respect to independent claims 1, 10 and 16 rejection under 35 U.S.C 102 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-6, 8-12, 14, 16-18 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Rossman. (U.S. Patent. No. 10,050,999 B1, referred to as Rossman) and Surcouf et al. (U.S Pub No. 2019/0020665 A1, referred to as Surcouf).

Rossman discloses a method for auto scaling computing resources in response to a cyber-attack in a service provider environment. The computing resources in the service provider environment may be detected as being exposed to the cyber-attack. A security scaling action may be performed in the service provider environment that mitigates the cyber-attack. The security scaling action to be performed may be determined by a security threat mitigation service that operates in the service provider environment. A performance of the security scaling action in the service provider environment may be initiated.

Surcouf discloses a computing device running a local enforcement agent is configured to instantiate at least one application container at the computing device, where the at least one application container is part of a containerized application. The computing device is also configured to associate the local enforcement agent with the least one application container so that the local enforcement agent operates as an intra-application communication proxy for the least one application container. The local enforcement agent receives an intra-application Application Programming Interface (API) call that is sent to the at least one application container from a second application container that is part of the containerized application. The local enforcement agent is configured to analyze the intra-application API call for compliance with one or more security policies associated with the at least one container.


However, regarding claims 1, 10 and 16, the prior art of Rossman and Surcouf when taken in the context of the claim as a whole do not disclose nor suggest, “receiving a set of security events from a security event pipeline of a container-based orchestration platform in a multi-tenanted mode; analyzing the set of security events; identifying, based on the analyzing, one or more event properties of the set of security events; assessing the one or more identified event properties one or more assessed event properties 

Claims 2-6, 8-9 and 21-25 depend on claim 1, claims 11-12 and 14 depend on claim 10 and claims 17-18 depend on claim 16, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435